Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant arguments regarding the 103 rejection have been fully considered and they are not persuasive and further these arguments can be moot because they do not apply to the new references used in the current office action. 
	Applicant argues, pages 8-9, “further, Park actually teaches away from the claimed method. …  Instead, Park operates deterministically (or according to a principle of "I must, therefore I will"), because when a "transition condition" is met ("I must"), the bearer is necessarily established ("I will").”  The examiner respectfully disagrees. Park does not teach away from the claimed method, Park teaches collecting traffic data and only when the traffic data exceeds a threshold, a new dedicated bearer will be established. If there is no traffic data, no new bearers will be established. The arrival of the traffic data is random therefore, the operation of Park is not deterministic. According to the claimed method, a dedicated bearer will be established only if (or in response to) the prediction that a dedicated bearer will be established. The establishment is not independent of the calculating or predicting. 
Applicant argues, page 9, “This distinction is material because, unlike Park, the claimed invention allows for establishment of a dedicated bearer when it cannot be known if a dedicated bearer will in fact be established.” The examiner respectfully disagrees. As indicated earlier, according to the claimed method, a dedicated bearer will be established only in response to the , the establishment is not independent of the calculating or predicting. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the limitation “said establishment being 

Claims 1-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 10, the claims recite the phrase “said establishment” which is not defined. There is insufficient antecedent basis in the claim. Furthermore, it is not clear whether the “said establishment” is referred to the “dedicated bearer will be established” or “initiating establishment” (appeared later)? In either case, the establishment of the dedicated bearer depends on the result of predicting the dedicated bearer will be established, where the prediction in turn depending on the calculating. That is, said establishment being dependent of said calculating, not being independent of the calculating. 	The claims are examined under the interpretation that said establishment being dependent of said calculating. The dependent claims are rejected as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20120208548) in view of Tang (CN 103002005) further in view of Draznin (US 20170311210).
Regarding claim 1, Park discloses a method of establishing bearers for a device in a wireless communication network, comprising: 
collecting data for the device over a period of time from communication sessions the device participates in, at least some of the communication sessions ([0004][0021], fig. 5, an amount of generated data traffic may be monitored/collected until the timer expires (over a period of time)); 
calculating from the collected data a likelihood a dedicated bearer will be established,  said establishment being independent of said calculating, for the device at one or more different times values, and predicting the dedicated bearer will be established for the device at a time value if the likelihood of establishment at that time value exceeds a specified threshold ([0004][0021], fig. 5, when the generated data traffic amount is greater than the traffic amount threshold; a new dedicated channel is allocated to the user equipment.  Here, it should note that the likelihood that a dedicated bearer is establish can be a function of the traffic amount collected, if the traffic data collected is greater than the traffic amount threshold, the likelihood is 1, otherwise is 0. The specified likelihood threshold can be set at any value less than 1, say, 0.5. When the traffic data collected is greater than the traffic amount threshold, the likelihood is 1 (according to the function defined) and is greater than the likelihood threshold (0.5), a dedicated bearer will be established. The time value can be set at “now” or at the time when the likelihood value is greater than the likelihood threshold), and 
([0004][0021], fig. 5, an amount of generated data traffic may be monitored until the timer expires; when the collected data is greater than a threshold (that is, in response to predicting the dedicated bearer will be established), a dedicated channel is established or allocated).
	The likelihood of a dedicated bearer for the device taught by Park can be 1 or 0, therefore, Park implicitly teaches calculating the likelihood a dedicated bearer will be established for the device,  to further clarify this, Tang further teaches calculating from the collected data a likelihood a dedicated bearer will be established (Tang, fig. 5, [0099], calculating the blocking probability, here, the call blocking probability is equivalent to the likelihood of a dedicated bearer will be established. The higher the blocking probability, the higher the chance or probability of a dedicated bearer should be established),  and predicting the dedicated bearer will be established for the device at a time value if the likelihood of establishment at that time value exceeds a specified threshold (Tang, fig. 5, [0099], calculating the blocking probability, here, the call blocking probability is equivalent to the likelihood of a dedicated bearer will be established. The higher the blocking probability, the higher the chance or probability of a dedicated bearer should be established. When the blocking probability is higher than the threshold, a new machine or a dedicated bearer is proactively provided (predicted)),
	in response to predicting the dedicated bearer will be established, initiating establishment of the dedicated bearer to establish the dedicated bearer for the predicted time value (Tang, fig. 5, [0099], when the blocking probability is higher than the threshold, a new machine or a dedicated bearer is proactively provided (or initiated); projection to determine whether to provide the more machine or dedicated bearer  can produce acceptable blocking probability. Here, the addition of new machine taught by Tang can be replaced by the dedicated bearer taught by Park as both new machine and dedicated bearer can be considered as new resources).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Park with the teachings of adding new resource based on the calculated blocking probability given by Tang. The motivation for doing so would have been to ensure that the blocking probability is acceptable by dynamically adjusting the network resource, adding new machines or dedicated bearer (Tang, abstract). 
 Park does not explicitly disclose at least some of the communication sessions being supported by a default bearer and a dedicated bearer.
	Draznin discloses at least some of the communication sessions being supported by a default bearer and a dedicated bearer (Draznin, [0074], during the establishment of the VoLTE session, a default bearer is established and a voice bearer (e.g., a dedicated bearer) is established in support of the VoLTE session via PGW 120-1).
Draznin also discloses initiating establishment of the dedicated bearer to establish the dedicated bearer for the predicted time value ([0067], MME 125 initiates the establishment of a new bearer between the target PGW and UE 150).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Park and Tang with the teachings of sessions supported by various dedicated bearers given by Draznin. The motivation for doing so would have been to efficiently manage network resources based on the measurement (Draznin, [0012]).


Regarding claim 8, Park, Tang and Draznin disclose the method as claimed in claim 1, wherein the method further comprising comprises initiating deactivation of the dedicated bearer if it is determined the device has not used the dedicated bearer within a specified time period of the establishment of the dedicated bearer (Draznin, [0026], in response to determining that there are no packets in flight via the dedicated bearer,  the MME may also tear down the dedicated bearer between the UE and the source PGW).

Regarding claim 9, Park, Tang and Draznin disclose the method as claimed in claim 1, wherein the dedicated bearer is an EPS bearer (Draznin, [0060], the bearer can be an EPS bearer).


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Tang further in view of Draznin further in view of Bybee (US20080034296).
Regarding claim 2, Park, Tang and Draznin disclose the method as claimed in claim 1, wherein the method further comprises further comprising: 
Even though Park and Draznin implicitly disclose receiving at a node of the network a request to modify session information, the request including an identification flag indicating data from communication sessions the device participates in is to be collected for the device, wherein data for the device is collected at the module following receipt of the identification flag (Park, fig. 5, [0069-73], receive a RAB assignment request message, the request may include QoS information, may also include network information (which may include monitored traffic amount);  may collect or monitor QoS information indicated in the request during the timer. Draznin, [0025], determines whether there are packets in flight, that is, collecting traffic amount). To further clarify this, Bybee discloses the request including an identification flag indicating data from communication sessions the device participates in is to be collected for the device (Bybee, claim 10, instruction for continuing to measure the amount of data within the session. Here, the instruction may include the flag identifying the data to be collected).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Park and Draznin with the teachings given by Bybee. The motivation for doing so would have been to dynamically control the access of the network based on the collected data (Bybee, [0006]).

Regarding claim 3, Park, Tang, Bybee and Draznin disclose the method as claimed in claim 2, wherein the node is a policy and charging rules function (PCRF) node (Draznin, fig. 1, [0018][0030], a network element can be a PCRF node).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Tang further in view of Draznin further in view of Ganzgorn (US8811594).
Regarding claim 4, Park, Tang and Draznin disclose the method as claimed in claim 1, 
Park and Draznin do not explicitly disclose the collected data comprises timing data indicating time values in which to initiate establishment of the dedicated bearer for the device.
(Ganzgorn, [0038], the report may include a timestamp indicating when the connection/bearer was established).
It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Park and Draznin with the teachings given by Ganzgorn. The motivation for doing so would have been to improving system performance by exchanging valuable information contained in the report taught by Ganzgorn.

Regarding claim 5, Park, Tang, Draznin and Ganzgorn disclose the method as claimed in claim 4, wherein the collected data further comprises location data indicating a network cell of the communication network in which to initiate establishment of the dedicated bearer in for the device (Ganzgorn, [0038][0082], the report may indicate a customer location, a service representative location (e.g., a call center identifier); a cellular phone indicating there are cells in the network; Draznin, [0072], various locations to reach a cell serviced by eNB).

Regarding claim 6, Park, Draznin and Ganzgorn disclose the method as claimed in claim 5, wherein the calculating comprises calculating: a likelihood the dedicated bearer will be established for the device at one or more different time values, and the network cell the dedicated bearer will be established in for the device (Park, [0004][0021], fig. 5, when the generated data traffic amount is greater than the traffic amount threshold; a dedicated channel is allocated to user equipment.  Here, it should note that the likelihood a dedicated bearer is establish can be a function of the traffic amount collected, if the traffic data collected is greater than the traffic amount threshold, the likelihood is 1, otherwise is 0; Draznin, [0075], when a node moves to a new cell, a new connection is established within the cell. The time value can be “now”).

Regarding claim 7, Park, Tang, Draznin and Ganzgorn disclose the method as claimed in claim 6, wherein the initiating comprises initiating establishment of the dedicated bearer:  to establish the dedicated bearer for the predicted time; and within the network cell the dedicated bearer is predicted to be established in at the predicted time value ((Park, [0004][0021], fig. 5, the specified likelihood threshold can be set at any value less than 1, say, 0.5. When the traffic data collected is greater than the traffic amount threshold, the likelihood is 1 (according to the function defined) and is greater than the likelihood threshold (0.5), a dedicated bearer will be established. The time value can be set at “now” or at the time when the likelihood value is greater than the likelihood threshold; Draznin, [0075], when a node moves to a new cell, a new connection is established within the cell).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474